--------------------------------------------------------------------------------

Exhibit 10.1


Orthofix International N.V.
AMENDED AND RESTATED
STOCK PURCHASE PLAN


_____________________________________________________________________________________




The Orthofix Inc. Employee Stock Purchase Plan is hereby amended, restated and
renamed the “Orthofix International N.V. Amended and Restated Stock Purchase
Plan,” and adopted by the Company, effective as of the Effective Date.


 
1.
Purpose

 
The purpose of the Plan is to encourage eligible employees and directors to
become owners of common stock of Orthofix International N.V., thereby giving
them a greater interest in the growth and success of its business.


 
2.
Definitions

 
The following definitions are used throughout the Plan:


(a)           “Board of Directors” means the Board of Directors of the Company.
 
(b)            “Code” means the Internal Revenue Code of 1986, as amended.
 
(c)            “Committee” means the Compensation Committee of the Board of
Directors. If, at any time, there is no acting Compensation Committee of the
Board of Directors, the term “Committee” shall mean the Board of Directors.
 
(d)            “Company” means Orthofix International N.V., or any successor to
substantially all of its business.
 
(e)           “Director” means a member of the Board of Directors who is not
also an employee of the Company or of a Subsidiary and is not an Employee for
purposes of this Plan.
 
(f)           “Effective Date” means the date determined in accordance with
Section 11.
 
(g)           “Employee” means a full-time or part-time employee of the Company
or of a Subsidiary that has been designated as a participating employer under
the Plan.  Notwithstanding the foregoing, unless otherwise prohibited by the
laws of the local jurisdiction, “Employee” shall not mean a temporary employee.
 
(h)           “Fair Market Value” means, as of any date that requires the
determination of the Fair Market Value of Orthofix Stock under this Plan, the
value of a share of Orthofix Stock on such date of determination, calculated as
follows:
 
(i)           If shares of Orthofix Stock are then listed or admitted to trading
on a Nasdaq market system or a stock exchange which reports closing sale prices,
the Fair Market Value shall be the closing sale price on such date on such
Nasdaq market system or principal stock exchange on which the share is then
listed or admitted to trading, or, if no closing sale price is quoted on such
day, then the Fair Market Value shall be the closing sale price of the share on
such Nasdaq market system or such exchange on the next preceding day on which a
closing sale price is reported;
 
 
 

--------------------------------------------------------------------------------

 

(ii)          If shares of Orthofix Stock are not then listed or admitted to
trading on a Nasdaq market system or a stock exchange which reports closing sale
prices, the Fair Market Value shall be the average of the closing bid and asked
prices of the share in the over-the-counter market on such date, or, if no
closing bid and asked prices are reported on such day, then the Fair Market
Value shall be the average of the closing bid and asked prices of the share in
the over-the-counter market on the next preceding day on which closing bid and
asked prices are reported; or
 
(iii)         If neither (i) nor (ii) is applicable as of such date, then the
Fair Market Value shall be determined by the Committee in good faith using any
reasonable method of evaluation, which determination shall be conclusive and
binding on all interested parties.
 
(i)           “Orthofix Stock” means the Common Stock of the Company, $.10 par
value.  Unless the context indicates otherwise, the terms “share” or “shares”
shall refer to a share or shares of Orthofix Stock.
 
(j)           “Participant” means an Employee or Director who elects to
participate in the Plan.
 
(k)           “Plan” means the Orthofix International N.V. Amended and Restated
Stock Purchase Plan, as further amended from time to time.
 
(l)           “Plan Year” means the 12-month period beginning on January 1 and
ending on December 31.
 
(m)           “Subsidiary” means (i) a domestic or foreign corporation, limited
liability company, partnership or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such entity’s board of directors or analogous governing body or (ii)
any other domestic or foreign corporation, limited liability company,
partnership or other entity in which the Company, directly or indirectly, has an
equity or similar interest and which the Committee designates as a Subsidiary
for purposes of the Plan.
 
 
3.
Shares Subject to the Plan

 
(a)           The total number of shares of Orthofix Stock reserved and
available for issuance pursuant to the Plan shall not exceed 950,000
shares.  The shares of Orthofix Stock purchasable pursuant to the Plan may be
authorized but previously unissued shares of Orthofix Stock or shares of
Orthofix Stock held in treasury or purchased in the open market or in privately
negotiated transactions. The Company shall bear all costs in connection with
issuance or transfer of any shares and all commissions, fees and other charges
incurred in purchasing shares for distribution pursuant to the Plan.
 
(b)           A Participant shall have no rights as a shareholder with respect
to shares of Orthofix Stock purchasable pursuant to the Plan until the date the
Participant or his nominee becomes the holder of record of such shares. No
adjustment shall be made for dividends or other rights for which the record date
is prior to such date.
 
(c)           If the Committee determines that the total number of shares of
Orthofix Stock to be purchased pursuant to the Plan on any particular date
exceeds the number of shares then available for issuance under the Plan, the
Committee shall make a pro rata allocation of the available shares on a uniform
and non-discriminatory basis, and the payroll and other deductions of each
Participant, to the extent in excess of the aggregate purchase price payable for
the Orthofix Stock pro-rated to such individual, shall be refunded pursuant to
Section 6.
 
 
 

--------------------------------------------------------------------------------

 

 
4.
Eligibility

 
Each Employee and Director (subject to Section 5(b) hereof) shall be eligible to
participate in the Plan on the first day of any Plan Year, provided that he or
she is actively employed or is a Director of the Company on such day.


 
5.
Participation

 
(a)           An eligible Employee shall become a Participant for any Plan Year
by electing to contribute to the Plan, through payroll deductions, either a
fixed amount or a percentage of his or her compensation for the Plan Year;
provided, however, that such fixed amount or percentage shall not be less than
1% nor more than 25% (or such other percentage as the Committee may determine)
of his or her compensation for the Plan Year.  For purposes of the Plan, an
Employee’s compensation shall mean (i) for non-commissioned employees, his or
her regular salary or straight-time wages, overtime, bonuses, and all other
forms of compensation, excluding any car allowance or relocation expense
reimbursements; and (ii) for commissioned employees, his or her commissions,
guaranteed payments, overtime, bonuses, and all other forms of compensation,
excluding any car allowance or relocation expense reimbursements.  An Employee’s
election to participate in the Plan for any Plan Year shall be made prior to the
beginning of such Plan Year on an authorized form and shall be made in
accordance with procedures established by the Committee from time to time.
 
(b)           An eligible Director shall become a Participant for any Plan Year
by electing to contribute to the Plan, through a deduction of his or her annual
director or other compensation paid in cash, either a fixed amount or a
percentage of  such director compensation for the Plan Year.  A Director’s
election to participate in the Plan for any Plan Year shall be made prior to the
beginning of such Plan Year or, if later, within 30 days after the date on which
such individual first becomes an eligible Director, on an authorized form and
shall be made in accordance with procedures established by the Committee from
time to time.  Notwithstanding the foregoing, a Director’s election to
participate in the Plan for the Plan Year in which he or she first becomes
eligible to participate may be made within 30 days after the date on which such
individual first becomes eligible to participate; provided, however, such
election shall apply only to an amount of his or her annual or other director
compensation paid in cash for such Plan Year equal to the total amount of the
Director’s annual or other compensation paid in cash for such Plan Year
multiplied by the ratio of the number of days remaining in the Plan Year after
such election is made over the total number of days in the Plan Year for which
such Director receives annual director or other compensation.
 
(c)           A Participant must complete a new election with respect to each
Plan Year in order to participate in the Plan for such Plan Year.
 
(d)           Participant contributions (i) in the case of Employees, shall be
deposited as soon as practicable following each payday, and (ii) in the case of
Directors, shall be deposited as soon as practicable following the Company’s
deduction of all or a portion of the Director’s annual or other compensation,
each in one or more separate interest-bearing accounts at a bank or other
financial institution.  Each such account shall be maintained in the name of the
Plan for the benefit of Participants, and the balance of each such account shall
remain the property of the Participants until transferred to the Company
pursuant to Section 6.  After the close of each Plan Year, the balance of the
account will be transferred to the Company to purchase Orthofix Stock for
distribution to Participants and to pay cash in lieu of fractional shares as
provided in Section 6.
 
 
 

--------------------------------------------------------------------------------

 

(e)           A Participant may elect to withdraw from the Plan by providing
notice to the Committee before the last day of the Plan Year.  Upon withdrawal
from the Plan, all payroll and other deductions under the Plan shall immediately
cease, and a Participant shall receive, in lieu of any other benefits under the
Plan, the following: (i) a refund of his or her contributions as soon as
practicable following the date of withdrawal from the Plan, and in any event no
later than the date that is two and one-half months following the last day of
the Plan Year in which such Participant withdrew from the Plan, and (ii) a
refund of the interest accrued through the date of payment at the rate in effect
at the bank or other financial institution holding Participant contributions,
which refund of accrued interest shall be paid immediately following the end of
the Plan Year in which such Participant withdrew from the Plan, and in any event
no later than the date that is two and one-half months following the last day of
such Plan Year.
 
(f)           An Employee’s participation in the Plan shall terminate upon his
or her termination of employment.  An Employee’s participation in the Plan
shall, unless otherwise required by applicable law, terminate upon his or her
leave of absence or absence from active employment for any other reason only if
such Employee does not continue to make contributions to the Plan during such
leave in accordance with procedures established by the Committee.  An Employee
whose participation in the Plan has terminated pursuant to this Section 5(f)
shall be deemed to have withdrawn from the Plan for purposes of this Section 5.
 
(g)           A Director’s participation in the Plan shall terminate if, during
any Plan Year, such Director ceases to be a member of the Board of Directors for
any reason.  A Director whose participation in the Plan has terminated pursuant
to this Section 5(g) shall be deemed to have withdrawn from the Plan for
purposes of this Section 5.
 
(h)           A Participant who withdraws his or her contributions or otherwise
ceases participation before the last day of the Plan Year may again participate
in the Plan for any subsequent Plan Year, provided he or she satisfies the
eligibility requirements of Section 4 and makes a timely election to contribute
for such Plan Year.
 
(i)           If any law, rule, or regulation applicable to an eligible Employee
or Director prohibits the use of payroll or other deductions for purposes of the
Plan, or if such deductions impair or hinder the operation of the Plan or affect
the composition of the Board of Directors or any committee thereof, an
alternative method of payment approved by the Committee may be substituted for
such eligible Employee or Director, as applicable; provided, however, that if
any law, rule or regulation relating to a Director participating in the Plan, in
the sole discretion of the Board of Directors, would affect the composition of
the Board of Directors or any committee thereof, the Board of Directors may
terminate such Director’s participation in the Plan.
 
 
6.
Distribution of Common Stock

 
(a)           As soon as practicable following the last day of each Plan Year,
but in any event no later than the date that is two and one-half months
following the last day of such Plan Year, the Committee shall distribute to each
Employee and Director who was a Participant for the entire Plan Year (or, in the
event of the death of an Employee or Director prior to such distribution, to the
Employee’s or Director’s beneficiary, as applicable) a certificate or
certificates representing the number of whole shares of Orthofix Stock
determined by dividing (i) the amount of the Participant’s contributions for the
Plan Year plus interest on such contributions through the end of the Plan Year
by (ii) 85% of the Fair Market Value of the Orthofix Stock on the first day of
the Plan Year or, if lower, on the last day of the Plan Year. Cash in the amount
of any fractional share shall be paid to the Participant by check as soon as
practicable following the last day of each Plan Year, but in any event, no later
than the date that is two and one-half months following the last day of such
Plan Year.
 
 
 

--------------------------------------------------------------------------------

 

(b)           The Committee may, in its discretion, require a Participant to pay
to the Company or its Subsidiary, as appropriate, prior to the distribution of
the Orthofix Stock, the amount that the Committee deems necessary to satisfy the
Company’s obligation to withhold applicable taxes, at the minimum statutory
rate, that the Participant incurs as a result of the Participant’s participation
in the Plan. To satisfy the minimum statutory tax withholding requirements, a
Participant may (i) deliver to the Company or its Subsidiary, as appropriate,
sufficient shares of Orthofix Stock (based upon the Fair Market Value of the
Orthofix Stock at the date of withholding) to satisfy the Company’s tax
withholding obligations, (ii) deliver sufficient cash to the Company or its
Subsidiary, as appropriate, to satisfy tax withholding obligations, or (iii)
irrevocably elect for the Company or its Subsidiary, as appropriate, to withhold
from the shares of Orthofix Stock to be distributed to the Participant the
number of shares necessary (based upon the Fair Market Value of the Orthofix
Stock at the date of withholding) to satisfy the Company’s tax withholding
obligations.  In the event the Committee subsequently determines that the
aggregate Fair Market Value (on the date of withholding) of shares of Orthofix
Stock withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then the Participant shall pay to the
Company, or its Subsidiary, as appropriate, immediately upon the Committee’s
request, the amount of that deficiency.  The Company or its Subsidiary, as
appropriate, shall also have the right to deduct from all cash payments made to
a Participant (whether or not such payment is made in connection with the Plan)
any applicable taxes required to be withheld with respect to such payments.
 
 
7.
Administration of the Plan

 
(a)           The Committee shall administer the Plan and shall keep a written
record of its actions and proceedings regarding the Plan and all dates, records
and documents relating to its administration of the Plan. The Committee is
authorized to interpret the Plan, to make, amend and rescind such rules as it
deems necessary for the proper administration of the Plan, to make all other
determinations necessary or advisable for the administration of the Plan and to
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent that the Committee deems desirable to carry
the Plan into effect. The powers and duties of the Committee shall include,
without limitation, the following:
 
(i)           Determining the amount of benefits payable to Participants and
authorizing and directing the Company with respect to the payment of benefits
under the Plan;
 
(ii)          Construing and interpreting the Plan in its sole discretion
whenever necessary to carry out its intention and purpose and making and
publishing such rules for the regulation of the Plan as are not inconsistent
with the terms of the Plan;
 
(iii)         Compiling and maintaining all records it determines to be
necessary, appropriate or convenient in connection with the administration of
the Plan; and
 
(iv)         Administering the Plan as necessary to take account of tax,
securities law and other regulatory requirements of foreign jurisdictions.
 
(b)           Any action taken or determination made by the Committee shall,
except as otherwise provided in Section 8 below, be conclusive on all parties.
No member of the Committee shall vote on any matter relating specifically to
such member. In the event that a majority of the members of the Committee would
be specifically affected by any action proposed to be taken (as opposed to being
affected in the same manner as each other Participant in the Plan), such action
shall be taken by the Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 

(c)           The Committee may designate one or more of its members or the
Chief Executive Officer or the Chief Financial Officer to carry out its
responsibilities under such conditions or limitations as it may set, except that
the Committee may not delegate its authority with regard to participation in the
Plan by eligible Directors or by eligible Employees who are officers for
purposes of Section 16(b) of the Securities Exchange Act of 1934, as amended.
 
(d)           No member of the Board of Directors or the Committee, the Chief
Executive Officer, the Chief Financial Officer, or any other officer or employee
of the Company or any of its Subsidiaries to whom any duties or responsibilities
are delegated hereunder shall be liable for any action or determination made in
connection with the operation, administration or interpretation of the Plan, and
the Company shall indemnify, defend and hold harmless each such person from any
liability arising from or in connection with the Plan, except where such
liability results directly from such person’s fraud, willful misconduct or
failure to act in good faith. In the performance of its responsibilities with
respect to the Plan, the Committee shall be entitled to rely upon information
and advice furnished by the Company’s officers, the Company’s accountants, the
Company’s counsel and any other person the Committee deems necessary, and no
member of the Committee shall be liable for any action taken or not taken in
reliance upon any such advice.
 
(e)           Anything in the Plan to the contrary notwithstanding, any
authority or responsibility that, under the terms of the Plan, may be exercised
by the Committee may alternatively be exercised by the Board of Directors.
 
 
8.
Claims Procedure

 
(a)           If a Participant does not receive the timely payment of the
benefits which the Participant believes are due under the Plan, the Participant
may make a claim for benefits in the manner hereinafter provided.
 
All claims for benefits under the Plan shall be made in writing and shall be
signed by the Participant. Claims shall be submitted to the Committee, or to a
representative designated by the Committee. If the Participant does not furnish
sufficient information with the claim for the Committee to determine the
validity of the claim the Committee shall indicate to the Participant any
additional information which is necessary for the Committee to determine the
validity of the claim.


Each claim hereunder shall be acted on and approved or disapproved by the
Committee within 90 days following the receipt by the Committee of the
information necessary to process the claim.


In the event the Committee denies a claim for benefits in whole or in part, the
Committee shall notify the Participant in writing of the denial of the claim and
notify the Participant of his or her right to a review of the Committee’s
decision. Such notice by the Committee shall also set forth, in a manner
calculated to be understood by the Participant, the specific reason for such
denial, the specific provisions of the Plan on which the denial is based and a
description of any additional material or information necessary to perfect the
claim with an explanation of the Plan’s appeals procedure as set forth in this
Section.

 
 

--------------------------------------------------------------------------------

 

If no action is taken by the Committee on a Participant’s claim within 90 days
after receipt by the Committee, such claim shall be deemed to be denied for
purposes of the following appeals procedure.


(b)           Any Participant whose claim for benefits is denied in whole or in
part may appeal for a review of the decision by the full Committee. Such appeal
must be made within three months after the Participant has received actual or
constructive notice of the denial as provided above.  An appeal must be
submitted in writing within such period and must:
 
(i)           request a review by the full Committee of the claim for benefits
under the Plan;
 
(ii)          set forth all of the grounds upon which the Participant’s request
for review is based and any facts in support thereof; and
 
(iii)         set forth any issues or comments which the Participant deems
pertinent to the appeal.
 
The Committee shall regularly review appeals by Participants. The Committee
shall act upon each appeal within 60 days after receipt thereof unless special
circumstances require an extension of the time for processing, in which case a
decision shall be rendered by the Committee as soon as possible but not later
than 120 days after the appeal is received by the Committee.


The Committee shall make a full and fair review of each appeal and any written
materials submitted by the Participant in connection therewith. The Committee
may require the Participant to submit such additional facts, documents or other
evidence as the Committee in its discretion deems necessary or advisable in
making its review. The Participant shall be given the opportunity to review
pertinent documents or materials upon submission of a written request to the
Committee, provided the Committee finds the requested documents or materials are
pertinent to the appeal.


On the basis of its review, the Committee shall make an independent
determination of the Participant’s eligibility for benefits under the Plan.  The
decision of the Committee on any claim for benefits shall be final and
conclusive upon all parties thereto.


In the event the Committee denies an appeal in whole or in part, the Committee
shall give written notice of the decision to the Participant, which notice shall
set forth, in a manner calculated to be understood by the Participant, the
specific reasons for such denial and which shall make specific reference to the
pertinent provisions of the Plan on which the Committee’s decision is based.


 
9.
Amendment and Termination

 
(a)           The Plan may be amended or terminated by the Board of Directors at
any time, provided that no such action shall have the effect of decreasing a
Participant’s accrued benefits as of the effective date of such action. Upon
termination of the Plan, each Participant shall receive a refund of his or her
contributions for the Plan Year plus interest accrued through the date of
termination.
 
(b)           Without shareholder consent and without regard to whether any
Participant rights may be considered to have been “decreased,” the Committee
shall be entitled to establish the exchange ratio applicable to payroll and
other deductions, in a currency other than United States Dollars, permit payroll
and other deductions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed payroll and other deduction elections, establish reasonable waiting
and adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of shares of Orthofix Stock for each
Participant properly correspond with amounts deducted from the Participant’s
compensation, and establish such other limitations or procedures as the
Committee determines in its sole discretion advisable which are consistent with
the Plan.
 
 
 

--------------------------------------------------------------------------------

 

 
10.
Beneficiary Designation

 
A Participant may file a written designation of a beneficiary who is to receive
any Orthofix Stock or cash under the Plan in the event of such Participant’s
death prior to delivery to such Participant of such Orthofix Stock or cash.   If
a Participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective to the
extent required by applicable law.  Such beneficiary designation may be changed
by the Participant at any time by written notice to the Committee.  All
beneficiary designations shall be made in such form and manner as the Committee
may prescribe from time to time.


 
11.
Effective Date

 
The Plan, as amended and restated herein, shall become effective on the first
day of the Plan Year following the date it is approved by the shareholders of
the Company; provided, however, that the shares available for issuance in
Section 3(a) hereof shall be available for issuance on and after the date the
Plan, as amended and restated herein, is approved by the shareholders of the
Company.  Notwithstanding the foregoing, if the Plan is not approved by the
shareholders upon submission to them for approval, the Plan shall be void ab
initio and of no further force and effect.


 
12.
Participants in Non-U.S. Jurisdictions

 
(a)           To the extent that Participants are domiciled or resident outside
of the U.S. or are domiciled or resident in the U.S. but are subject to the tax
laws of a jurisdiction outside of the U.S., the Committee shall have the
authority and discretion to adopt such modifications and procedures as it shall
deem necessary or desirable to comply with the provisions of the laws of such
non-U.S. jurisdictions in order to assure the viability of the benefits paid to
such Participants.  The authority granted under the previous sentence shall
include the discretion for the Committee to adopt, on behalf of the Company, one
or more sub-plans applicable to separate classes of eligible Employees and
Directors who are subject to the laws of jurisdictions outside of the U.S.
 
(b)           Notwithstanding any other provision of the Plan to the contrary,
to the extent the Company is required to comply with the EU Prospectus Directive
in any jurisdiction with respect to awards made to eligible Employees or
Directors in such jurisdiction, the Committee may suspend the right of all
eligible Employees and Directors in such jurisdiction to participate in the
Plan.
 
 
13.
Miscellaneous

 
(a)           Nothing in the Plan shall confer upon a Participant the right to
continue in the employ or continue to be a Director of the Company or a
Subsidiary or shall limit or restrict the right of the Company or a Subsidiary
to terminate the employment of a Participant at any time with or without cause.
 
 
 

--------------------------------------------------------------------------------

 

(b)           No right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
such right or benefit shall be void.  No such right or benefit shall in any
manner be liable for or subject to the debts, liabilities or torts of a
Participant.
 
(c)            Neither the Company nor any Subsidiary shall be under any
obligation to issue or deliver certificates for shares of Orthofix Stock
pursuant to the Plan if such issuance or delivery would, in the opinion of the
Committee, cause the Company to violate any provision of applicable law.  The
Company and its subsidiaries will use their best efforts to comply with
applicable laws but will not be liable for any failure to comply.
 
(d)           If any provision in the Plan is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
shall nevertheless continue in full force and effect without being impaired or
invalidated in any way.
 
(e)           The Plan shall be construed and governed in accordance with the
law of the State of New York and without giving effect to principles of
conflicts of laws.
 
(f)           All notices or other communications by a Participant to the
Committee, the Company, or any Subsidiary under or in connection with the Plan
shall be deemed to have been duly given when received in the form specified by
the Committee at the location, or by the person, designated by the Committee for
the receipt thereof.
 
(g)           Notwithstanding anything to the contrary contained in the Plan,
notices and other elections under this Plan may be delivered or made
electronically, in the discretion of the Committee. In addition, in the
discretion of the Committee, shares otherwise deliverable under the Plan may be
delivered or otherwise evidenced through book entry or other electronic format
without the need to deliver an actual share certificate; provided, however, an
actual share certificate shall be delivered if requested by the Participant.
 
(h)           The Board of Directors or the Committee may extend or terminate
the benefits of the Plan to any Subsidiary at any time without the approval of
the shareholders of the Company.
 
(i)            The proceeds received by the Company from the sale of Orthofix
Stock pursuant to the Plan shall be used for general corporate purposes.
 
(j)            No shares of Orthofix Stock may be issued under this Plan unless
the issuance of such shares has been registered under the Securities Act of
1933, as amended, and qualified under applicable state “blue sky” laws and any
applicable non-U.S. securities laws, or the Company has determined that an
exemption from registration and from qualification under such state “blue sky”
laws and applicable non-U.S. securities laws is available. The Committee may
require each Participant purchasing shares under the Plan to represent to and
agree with the Company in writing that such eligible Employee or Director, as
applicable, is acquiring the shares for investment purposes and not with a view
to the distribution thereof. All certificates for shares delivered under the
Plan shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any exchange upon which
the shares are then listed, and any applicable securities law, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
 
 
14.
Compliance with Code Section 409A

 
 
 

--------------------------------------------------------------------------------

 

The Plan and any options granted hereunder are intended to meet the short term
deferral exemption from Code Section 409A and shall be interpreted and construed
consistent with this intent.  Notwithstanding any provision of the Plan to the
contrary, in the event that the Board of Directors determines that the Plan or
any option granted hereunder may be subject to Code Section 409A, the Board of
Directors may, without the consent of Participants, including the affected
Participant, adopt such amendments to the Plan or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board of Directors determines are
necessary or appropriate to (i) exempt the Plan or any option granted hereunder
from Code Section 409A or (ii) comply with the requirements of Code Section 409A
and Department of Treasury regulations and other interpretive guidance issued
thereunder.  Notwithstanding the foregoing, the Company shall not be required to
assume any increased economic burden in connection therewith.
 
 

--------------------------------------------------------------------------------